Name: Commission Regulation (EEC) No 1590/92 of 22 June 1992 correcting Regulation (EEC) No 1039/92 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 6. 92 Official Journal of the European Communities No L 168/ 17 COMMISSION REGULATION (EEC) No 1590/92 of 22 June 1992 correcting Regulation (EEC) No 1039/92 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 17 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1039/92 (3) deletes Additional Note 2 to Chapter 20 of the combined nomenclature ; whereas, that Note defines cultivated mushrooms ; whereas, notwithstanding the introduction of new codes for mushrooms in the combined nomenclature which make no reference to cultivated mushrooms, the old codes remain valid until the end of 1992 ; whereas, therefore, Additional Note 2 to Chapter 20 of the combined nomenclature should be retained until 31 December 1992 ; Whereas checks have revealed an error in the Taric codes referred to in the Annex to the abovementioned Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Article 1 Regulation (EEC) No 1039/92 is hereby amended as follows : 1 . in Article 2, the following sentence is inserted after the first sentence : 'Point 1 of Article 1 shall apply from 1 January 1 993.' ; 2 . in the Annex, footnotes (') and (2) are replaced by the following : '(') Taric codes for 1992 : 0711 90 50 * 10 and 91 . (2) Taric codes for 1992 : 0711 90 50 * 14, 18, 92 and 99.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 28 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 110, 28 . 4. 1992, p. 42.